
	

111 HR 288 IH: Save Our Children: Stop the Violent Predators Against Children DNA Act of 2009
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 288
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create a separate DNA database for violent predators
		  against children, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Children: Stop the Violent
			 Predators Against Children DNA Act of 2009.
		2.FindingsCongress finds the following:
			(1)Based on sexual
			 assaults reported to law enforcement, there are more 14-year old victims of
			 sexual assault than victims of any other age.
			(2)In 2007, there
			 were more victims of sexual assault between ages 3 and 17 than in any
			 individual age group over age 17, and more victims age 2 than in any age group
			 over 40.
			(3)Children, like
			 5-year-old Samantha Runnion of California, who was abducted, sexually violated,
			 and murdered, are most likely to be victims of sexual assault, with over
			 one-third of all sexual assaults involving a victim who was under the age of
			 12.
			(4)One of every 7
			 victims of sexual assault is under the age of 6.
			(5)Murder is the only
			 major cause of childhood deaths that has increased over the past three
			 decades.
			(6)Between 300,000 and
			 400,000 children are victims of some type of sexual abuse or exploitation every
			 year.
			(7)More attention
			 should be given to seeking solutions to violence against children.
			3.DNA database for
			 violent predators against children
			(a)In
			 generalThe Attorney General shall establish and maintain,
			 separate from any other DNA database, a database solely for the purpose of
			 collecting the DNA information with respect to violent predators against
			 children. Under regulations issued by the Attorney General, Federal, State, and
			 local agencies and other entities may submit DNA information to the Attorney
			 General for inclusion in the database and may compare DNA information against
			 other DNA information in the database.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated $500,000
			 to establish the database required by
			 subsection (a).
			4.Incentive
			 grants
			(a)Program
			 authorizedFrom amounts made available to carry out this section,
			 the Attorney General shall make grants to each State that has in effect one or
			 more programs that decrease the rate of recidivism among violent predators
			 against children, for use by the State to implement improvements to such
			 programs.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary.
			5.Consequences for
			 violent predators against childrenNotwithstanding any other provision of law,
			 if a person who is a violent predator against children commits a crime that
			 would, in and of itself, establish that person as a violent predator against
			 children, the sentence imposed on that person for that crime shall, without
			 regard to any mitigating circumstance that would otherwise apply at sentencing,
			 be the maximum authorized by law.
		6.Definition
			(a)In
			 generalAs used in this Act,
			 the term violent predator against children means a person who
			 commits a crime of violence (including a sex crime) against the person of an
			 individual who has not attained the age of 18 years.
			(b)Statutory rape
			 exceptionThe term
			 violent predator against children shall not include a person who
			 commits a sex crime against the person of an individual who has not attained
			 the age of 18 years if—
				(1)the individual
			 against whom such crime was committed has attained 16 years of age or
			 older;
				(2)the person who
			 commits such crime is not more than 4 years older than such individual;
			 and
				(3)the conduct
			 resulting in the commission of such crime was consensual.
				
